Citation Nr: 1123016	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Board remanded this case for further development, including the procurement of additional VA treatment records and provision of a VA medical examination.  In an October 2009 remand, the Board found that VA had not yet complied with the prior remand in that VA outpatient records had been requested and obtained from the Austin, Texas, outpatient clinic, but not the Waco, Texas, outpatient clinic.   As such, the claim was again remanded so that the requested records could be located.  Additionally, the October 2009 remand noted the receipt of three Authorization and Consent to Release Information forms, authorizing VA to obtain private records regarding the Veteran's dental history and treatment but no such request had been made for the records of Dr. W.E.S. or Dr. E.H.P. and that the records in evidence did not include any records from Delta Dental Insurance Group dated after October 2005.  

To the extent that the medical evidence notes psychological symptoms associated with this disability, mainly excessive worry, the Board notes that the Veteran is service connected for posttraumatic stress disorder (PTSD).  In fact, he was awarded service connection for bruxism as secondary to his PTSD.  However, the issue of an increased evaluation for PTSD is not before the Board.  If the Veteran feels that the worry resulting in his bruxism has not been adequately addressed in the 50 percent evaluation for PTSD, he is encouraged to file a claim for an increased rating for that disability.

The additional claim of entitlement to VA outpatient dental treatment for the Veteran's damaged teeth has been raised by the record, particularly in his correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

The Veteran's bruxism is characterized by limitation of temporomandibular articulation, pain, and cracked teeth.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 percent, but no more, for bruxism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.150, Diagnostic Code 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's bruxism claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In compliance with the Board's July 2007 and October 2009 remands, VA obtained additional VA treatment records, including those from Austin, Texas; conducted a VA dental examination in August 2009; and requested medical records from Delta Dental, Dr. W.E.S. and Dr. E.H.P. in March 2010.  Dr. E.H.P.'s response has been associated with the claims folder.  Moreover, the Veteran was notified of the negative search results with respect to the other providers.  Thus VA has complied with the July 2007 and October 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  To the extent that the Veteran's representative raised a request for a new medical examination, the Board notes that the most recent examination was in August 2009, not six years ago as stated in the March 2011 brief.  In any event, there has been no specific contention that the Veteran's bruxism has worsened since the last examination.  As such, the Board finds that the record as currently constituted is adequate to decide the claim.

The Board further finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The September 2005 rating decision granted service connection for bruxism, assigning a noncompensable evaluation under Diagnostic Code 9999-9913, effective August 12, 2004.  This decision likewise establishes entitlement to dental treatment for teeth numbered 5 and 19 also effective August 12, 2004.  The Veteran appealed that decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Veteran has expressed his frustration at the difficulty he has had in scheduling dental treatment at the VA Medical Center.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 9913 provides criteria for evaluating tooth loss due to loss of substance of body of maxilla or mandible without loss of continuity.  

The Board further notes that the oral conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively. Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid and coronoid process, respectively.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

Turning to the evidence of record, in an undated letter, Dr. J.E.F, the Veteran's private dentist, noted that the Veteran had exhibited posterior wear facets and tissue and bone loss indicative of bruxism since he first sought treatment from that office in 1990.  Due to this condition, the Veteran had required restorative work on several teeth and an anterior fixed bridge required refabrication.

In his August 2004 claim, the Veteran reported a history of several broken teeth and a need for quarterly plaque removal that he related to his bruxism.  Additionally, he reported that he would require a mouth guard for driving and sleeping to alleviate this condition and that he was in the process of obtaining one.

At the time of his August 2004 VA posttraumatic stress disorder (PTSD) examination, the Veteran reported broken teeth as his largest related medical problem.  He had most recently broken a tooth a few weeks prior.  

In April 2005, the Veteran underwent a VA dental examination in conjunction with this claim.  That examiner found no functional impairment due to loss of motion or masticatory function loss.  The range of motion of his temporomandibular joint (TMJ) was within normal limits.  Teeth #9 and #10 were missing and were replaced by a fixed partial denture extending from tooth #8 to tooth #11.  Tooth #32 was also missing, but did not require prosthesis.  Teeth #1, #16, and #17 were impacted, but not erupted.  There was localized bone loss around teeth #19 and #30 secondary to periapical or periodontal disease.  The Veteran's dentition did not exhibit excessive wear patterns for a person of his age.  

VA dental records dated in January 2007 noted no caries.  All restorations were intact.  Periapical lucency was noted around apices of old root canal therapy of tooth #19.  Furcation involvement was also noted.  However, the tooth was asymptomatic.  Heavy wear facets were noted on all remaining teeth.  Oral hygiene was fair with some calculus noted.  Generalized gingival recession of the mouth 2-3mm were noted.  The Veteran was advised that VA could provide him with a night guard and whatever treatment his service connected teeth needed in the future, but he did not currently need any other treatment.  He was advised to get prophylactic and scaling done at an outside facility to treat his periodontal condition.

The Veteran underwent another VA dental examination in August 2009.  At that time, the circumstance and initial manifestations of the Veteran's bruxism were described as chronic jaw muscle fatigue/soreness and isolated incidents of cracked or fractured teeth.  He was not currently being treated for this disability.  His main complaints were associated with the pain from acute dental problems through the years with much less emphasis on pain or disability associated with jaw joint and jaw muscle fatigue and soreness.  Based on the oral history provide, the examiner noted that the Veteran did not use his mouth guard.  The Veteran reported occasional difficulty chewing certain foods and moderate daily pain in specific teeth subsequent to fracture, but no history of hospitalization, trauma to the teeth, neoplasm, swelling, drainage, difficulty opening his mouth, or difficulty talking.  The Veteran also related his previous extraction of tooth # 30 and his chronic periodontal problems to his bruxism.  

Physical examination revealed no loss of the bone of the maxilla, mandible, or hard palate; no malunion or nonunion of the maxilla or mandible; no evidence of osteoradionecrosis or osteomyelitis; no tooth loss due to loss of substance body of maxilla or mandible (other than loss due to periodontal disease); and, no speech difficulty.  There was some limitation of motion in that the intercisal range of motion was 37 mm and lateral excursion was 8mm right and 7mm left.  No sounds were elicited from TMJ during range of motion examination.  There was mild tenderness of palpation to the muscles or mastication bilaterally.  There was no deviation of the jaw upon maximal opening.  This examiner found teeth #2, #3, #14, and # 18 to be damaged by bruxism.  These teeth exhibited significant mesio-distal longitudinal cracks, but not catastrophic cusp fracture or consistent sensitivity.  X-rays showed impacted third molars (teeth #1, #16, and #17) with no evidence of pathosis; bridges replacing teeth #9, #10, and #30; root canal treatment and a crown restoration of tooth #19; and mild rarefaction of the periapical bone.  The condylar heads of the mandible appeared normal with no evidence of obstruction or degenerative disease.  The Veteran was diagnosed with chronic mild myositis/myalgia of masticatory muscles which caused pain, decreased concentration and a mild effect on feeding.

Additionally, the Veteran has stated that his private dentist associated his bleeding gums with his bruxism.

September 2007 and April 2010 letters from the Veteran's fellow serviceman, Dr. E.H.P., discuss the relationship between the Veteran's PTSD and bruxism.  They do not discuss the physical manifestations of this disability.

Based on the above, the Board finds that the Veteran's bruxism most nearly approximates the criteria for a 10 percent evaluation for limitation of temporomandibular articulation.  The Veteran's bruxism is characterized by limitation of temporomandibular articulation, pain, and cracked teeth.  The August 2009 VA medical examination found limitation of temporomandibular articulation to 37 mm, which falls squarely within the 31 to 40 mm range necessary to warrant a 10 percent evaluation under diagnostic code 9905.  See 38 C.F.R. § 4.150.  A higher evaluation under this diagnostic code requires a showing that the Veteran's temporomandibular articulation is limited to less than 30 mm.  See id.

The evidence of record does not show osteoradionecrosis or osteomyelitis.  Therefore evaluation under Diagnostic Code 9900 is not appropriate.  The record similarly fails to show bone loss of the maxilla, mandible, or hard palate, thereby rendering evaluation under Diagnostic Codes 9901-9902, 9906-9912, or 9914-9916 inappropriate.  Likewise, there is no evidence of malunion or nonunion of the maxilla or mandible such as to enable a higher rating under Diagnostic Codes 9903 or 9904.  While the record does show the loss of some teeth, this tooth loss is not associated with loss of substance body of maxilla or mandible, as no such substance body loss has been shown.  Moreover, the lost teeth have been restored by bridges and the teeth affected do not constitute all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side.  Thus, a compensable evaluation under diagnostic code 9913 would not be available even if appropriate.  

For the above reasons, the Board determines that preponderance of the evidence is in favor of the assignment of a 10 percent evaluation for the Veteran's bruxism.  38 C.F.R. § 4.7.  As the evidence of record does not show distinct time periods where the Veteran's disability exhibited symptoms that would warrant different ratings, staged ratings are not for application.  See Fenderson, 12 Vet. App. 119.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an evaluation of 10 percent, but no more, for bruxism is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


